PER CURIAM.
The defendant’s wife had no apparent authority to bind him to the purchase of stock for his perfumery business, and, crediting his testimony, there was no ground for holding him to a ratification, his acts in relation to the goods being in no way inconsistent with the actual oral agreement made by him with the salesman, whereby he (defendant) was to sell the goods on commission. That this was the agreement, the justice has found upon a simple conflict of evidence, and there is nothing improbable in the defendant’s assertion that he knew of no other.
Judgment affirmed, with costs.